              Case 5:17-cv-01271-M Document 16 Filed 11/02/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

CARRIE LATIF,                                   )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )   Case No. CIV-17-1271-M
                                                )
LEISURE TIME RV, INC.,                          )
                                                )
        Defendant.                              )

                           ADMINISTRATIVE CLOSING ORDER

        The Court is advised that the parties have reached a settlement and compromise.         It is

therefore ordered that the Clerk administratively terminate this action in her records without

prejudice to the rights of the parties to reopen the proceeding for good cause shown, for the entry

of any stipulation or order, or for any other purpose required to obtain a final determination of the

litigation.

        If a party has not moved to reopen this case within 30 days of this date, this case shall be

deemed to be dismissed with prejudice.

        IT IS SO ORDERED this 2nd day of November, 2018.
